FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE A.L.C; E.R.S.C., Infants under      No. 14-55671
the age of 16,
                                            D.C. No.
                                         2:14-cv-01506-
ANDREAS CARLWIG,                            ODW-SH
             Petitioner-Appellee,

                 v.                          ORDER

SARODJINY CARLWIG,
            Respondent-Appellant.


      Appeal from the United States District Court
          for the Central District of California
       Otis D. Wright II, District Judge, Presiding

               Argued and Submitted
         March 2, 2015—Pasadena, California

                  Filed April 17, 2015

   Before: Harry Pregerson, Ferdinand F. Fernandez,
      and Jacqueline H. Nguyen, Circuit Judges.
2                      IN RE A.L.C.

                       COUNSEL

Matthew A. Fitzgerald (argued), Christopher Trible, and
Lauren Woods, McGuireWoods LLP, Richmond, Virginia;
Leslie M. Werlin, Dana Palmer, Molly White, Blake Olson,
and Truc Nguyen, McGuireWoods LLP, Los Angeles,
California, for Plaintiff-Appellant.

Philip D. Parrish (argued), Philip D. Parrish, P.A., Miami,
Florida; Lawrence S. Katz, Miami, Florida, for Defendant-
Appellee.

Erin C. Smith, Nancy K.D. Lemon, and Jennafer Dorfman
Wagner, Berkeley, California; Donald M. Falk, Mayer Brown
LLP, Palo Alto, California, for Amici Curiae Family
Violence Appellate Project, California Women’s Law Center,
Legal Momentum, Women’s Law Project, and Professor Jane
Stoever.




                         ORDER

    Sarah Carlwig appeals the decision and order of the
district court sending A.L.C. and E.R.S.C., dual-national
American and Swedish children, to Sweden pursuant to the
Convention on the Civil Aspects of International Child
Abduction (the “Convention”), and its implementing
legislation, the International Child Abduction Remedies Act,
22 U.S.C.A. §§ 9001–11. We have jurisdiction under
28 U.S.C. § 1291.
                        IN RE A.L.C.                        3

   We hereby vacate the portion of the district court’s order,
Carlwig v. Carlwig (in re A.L.C.), 16 F. Supp 3d 1075 (C.D.
Cal 2014), concerning the habitual residence of E.R.S.C.

   IT IS SO ORDERED.